Citation Nr: 1818371	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  17-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran contends that his bilateral peripheral neuropathy of the lower extremities is related to his active duty service.  The Board notes that the Veteran was never provided a VA examination for his claimed condition.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been diagnosed with bilateral peripheral neuropathy of the lower extremities.  Further, the Veteran's service treatments records show a complaint of right foot pain in August 1966.  Given this, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of the claimed condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's bilateral peripheral neuropathy claim.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the etiology of any bilateral peripheral neuropathy of the lower extremities.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy of the lower extremities had its onset during, or is otherwise related to, his active duty service, to include his August 1966 complaint of right foot pain.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




